DETAILED ACTION

Introduction
1.         This office action is in response to Applicant’s Remarks submission filed on 03/24/2022. Claims 1-9, 12-17, 19, and 21-24 are pending in the application. As such, Claims 1-9, 12-17, 19, and 21-24 have been examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.         The response filed 03/24/2022 has been correspondingly accepted and considered in this Office Action.  Claims 1-9, 12-17, 19, and 21-24 have been examined.  

Response to Arguments 
4.         Applicant’s amendments and remarks with respect to Claims 1-9, 12-17, 19, and 21-24 have been fully reconsidered. In response, Examiner respectfully presents that the previous rejections under 35 U.S.C. §102 are respectfully withdrawn in view of corresponding reconsidered Remarks and claim amendments filed 03/24/2022 found earnestly persuasive. 


Allowable Subject Matter
5.       Claims 1-9, 12-17, 19, and 21-24 are found allowable over the prior art of record for at least the following rationale.  The teachings in Weng et al., (WO 2015/196063), and hereinafter referred to as WENG already of record, as specifically presented in the previous Non-Final Office Action mailed 03/16/2022, have been fully reconsidered. 
Examiner respectfully notes WENG discloses see e.g., a speech processing system and architecture comprising, see e.g., “…during the process 300… HCI (Human-Computer Interaction) systems 100 and 200 receive 
    PNG
    media_image1.png
    679
    983
    media_image1.png
    Greyscale
a series of spoken inputs from a user including a command to operate a device, such as an oven or other home appliance device 105 (block 304)…,” where “…registered users are organized in a family where the parents and children form a hierarchy. The children are lower in the hierarchy have limited access levels and the parents are higher in the hierarchy with greater access levels. The HCI systems 100 and 200 predict the hierarchy based on the ontology data for the expected 
    PNG
    media_image2.png
    715
    500
    media_image2.png
    Greyscale
relationships between the different members of the family, although other configurations have different hierarchies for different groups of users…,” and further how “…process 300 continues as the control system 102 determines if the user has a sufficient level of authority in the hierarchy to operate the device based on the command in the spoken input sequence (block 316). If the user has the proper level of authority, then the device 105 operates based on the command (block 328). In some situations, the user does not have sufficient authority (block 316) and the HCI system 100 and 200 generates a request dialog message for another user who has sufficient authority that asks for permission to perform the action on behalf of the user with the lower priority level (block 320). For example, if a child requests to turn on an oven device 105, the device control system 102 does not activate the oven immediately, but instead generates another dialog for a parent user who receives a request to activate the oven on behalf of the child. The HCI systems 100 and 200 perform the authentication process described above to ensure that the proper parent either grants or denies the request (block 324) and the control system 102 either operates the device based on the command (block 328) if the request is granted or does not operate the device (block 332) if the request is denied…,” (See e.g., WENG paras. 42, 43, Figs. 2, 3).
Notwithstanding, said aforementioned teachings of WENG are respectfully reconsidered and found to fail to teach or fairly suggest either individually or in a reasonable combination the presented limitations in independent Claims 1, 13, and 19 as specifically amended and recited.
Similarly, dependent Claims 2-9, 12, 21-24; and 14-17 further limit allowable independent Claims 1, and 13 correspondingly, and thus they are also found allowable over the prior art of record by virtue of their dependency.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.       The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  

    PNG
    media_image3.png
    383
    520
    media_image3.png
    Greyscale
 Fen et al., (Feng, Huan, Kassem Fawaz, and Kang G. Shin. "Continuous authentication for voice assistants." Proceedings of the 23rd Annual International Conference on Mobile Computing and Networking. 2017), hereinafter referred to as FEN, and already of record, discloses a “…system that provides continuous authentication for voice assistants…VAuth successfully thwarts various practical attacks, such as replay attacks, mangled voice attacks, or impersonation attacks…also incurs low energy and latency overheads and is compatible with most voice assistants…” (See e.g., FEN, Abstract, §6.3, Fig. 8).
Please, see for additional references PTO-892.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edgar Guerra-Erazo whose telephone number is (571) 270-3708.  The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta can be reached on (571) 272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EDGAR X GUERRA-ERAZO/Primary Examiner, Art Unit 2656